Case: 4:15-cr-00404-HEA Doc. #: 2350 Filed: 08/02/19 Page: 1 of 3 PageID #: 11499




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                       )
                                                )
                Plaintiff,                      )
                                                )
v.                                              )       No.:    4:15-CR-404-HEA NAB
                                                )
ADRIAN LEMONS, et al.                           )
                                                )
                Defendants.                     )



             MOTION TO VACATE THE COURT’S ORDER OF JULY 15, 2019

        COMES NOW Defendant Adrian Lemons, by and through counsel Daniel J. Bruntrager

and Kathryn Parish, and respectfully request that this Court set aside its Order of July 15, 2019

as being improvidently granted for the following reasons:

     1. On July 15, 2019, this Court entered a Preliminary Motion for Forfeiture of Property and

        Money Judgment by U.S.A. as to Adrian Lemons.

     2. The parties in the Guilty-Plea Agreement specifically reserved the right under Section 8.g

        of the Guilty-Plea Agreement to file a written objection to the Preliminary Order of

        Forfeiture seven days prior to sentencing. Further, Section 8.g stated that any item to

        which the parties cannot resolve on the issue of forfeiture, the parties agree to litigate the

        issue(s) before the Court at the time of sentencing. In that same section, Defendant

        specifically reserved his right to contest forfeiture of the items in the forfeiture

        allegations under Fed. Rule Crim. Pro. 32.2.

     3. The parties are still hoping to, but have not resolved any issue of forfeiture to date.
Case: 4:15-cr-00404-HEA Doc. #: 2350 Filed: 08/02/19 Page: 2 of 3 PageID #: 11500




       Mr. Lemons further requests an extension of time in which to respond to the preliminary

       order of forfeiture. Due to s number of circumstances, including a death in counsel

       Parish’s family and prearranged travel plans scheduled for early next week, counsel have

       not yet been able to meet with Mr. Lemons since the time the Motion for the preliminary

       order of forfeiture was filed, and determine whether these issues may be resolved prior to

       sentencing. Counsel is therefore requesting through August 21st, three weeks before

       sentencing, to respond to the preliminary order of forfeiture.



WHEREFORE, for the reasons outlined above, Defendant Adrian Lemons respectfully requests

this Court to set aside and vacate its Order of July 15, 2019 regarding its Preliminary Order of

Forfeiture of Property and Money Judgment by the U.S.A. as to Adrian Lemons, and further that

counsel be granted an extension of time, up to and including August 21st, in which to respond to

the Motion for a Preliminary Order of Forfeiture.



                                                     BRUNTRAGER & BILLINGS, P.C.


                                                      /s/ Daniel J. Bruntrager
                                                     Daniel J. Bruntrager, #34546
                                                     Attorney for Defendant
                                                     225 S. Meramec Ave., Suite 1200
                                                     St. Louis, Missouri 63105
                                                     646-0066 Fax 646-0065
                                                     Email: djb@law-stl.com

                                                     /s/ Kathryn B. Parish, #MO61781
                                                     Attorney for Defendant
                                                     3407 Jefferson, #128
                                                     St. Louis, MO 63118
                                                     (314)392-0120
                                                     Kay@carlyleparishlaw.com
Case: 4:15-cr-00404-HEA Doc. #: 2350 Filed: 08/02/19 Page: 3 of 3 PageID #: 11501




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 2nd day of August, 2019 the foregoing Motion to Vacate the

Court’s Order of July 15, 2019 was filed electronically with the Clerk of Court to be served by

operation of the Court’s electronic filing system upon all attorneys of record.




                                                     /s/ Daniel J. Bruntrager___________
